TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00260-CV



                                     Leslie Harris, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. 060436, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appointed counsel for appellant filed a notice of appeal on her behalf in March 2007.

To date, no payment arrangements have been made for either the clerk’s record or a reporter’s

record, and the clerk of this Court has so notified the district clerk and appellant’s counsel.

The district clerk has advised us, and counsel concurs, that a hearing was held on May 1 on

appellant’s request for waiver of costs on appeal, and that the district court found that appellant is

not indigent. Appellant’s appointed counsel has filed a motion to withdraw, citing the inability

to contact appellant.

               We dismiss counsel’s withdrawal motion, and instruct counsel to present his motion

to the district court. We abate the appeal and remand this cause to the district court for the purpose

of its consideration of counsel’s withdrawal motion and whether appellant desires to pursue this

appeal. The court shall make appropriate findings and recommendations, and a supplemental record
from this hearing, including any findings and orders and a transcription of the court reporter’s notes,

shall be forwarded to the clerk of this Court not later than September 28, 2007.



                                                       ____________________________________

                                                       Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Abated

Filed: September 7, 2007




                                                  2